Citation Nr: 1726325	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to September 2009 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
	
The Veteran's service treatment records (STRs) do not document sleep apnea.  However, both the Veteran and his wife have provided competent and credible statements regarding the Veteran's sleep problems during service.  

In July 2010 the Veteran's wife submitted a statement describing his sleep problems during service.  She stated that beginning in 2005, the Veteran's nightly snoring increased and there were occasional pauses of breathing while he slept.  Over time, the problems increased and she would wake up multiple times in the night, shoving him to change positions or making him sleep on the sofa because of the loud snoring.  She stated that her own sleep became very disrupted and affected her during the day.  She then became increasingly concerned when the Veteran began to stop breathing for periods of time in the night, and would frequently check his chest to make sure his breathing resumed.

Additionally, in an August 2010 statement and at the March 2017 hearing, the Veteran stated that during service, his wife would frequently wake him at night due to his sleep problems.  He tried to sleep on his side but was unable to because of shoulder pain.  He reported that he was usually exhausted while at work, and would require 30-minute naps at lunch to try and get through the day.  He reported that due to his responsibilities as a supervisor while in the military, and his frequent deployments, he was unable to complete a sleep study during active duty.

In February 2010, just five months after discharge, the Veteran sought treatment for his sleep problems at a private hospital.  The treating physician noted a history of loud snoring, as well as a cessation of breathing at night, established by the Veteran's wife, indicative of possible sleep apnea.  A sleep study was conducted, and the diagnosis of obstructive sleep apnea was confirmed.  The Veteran was prescribed a CPAP machine.

The Veteran and his wife are certainly permitted to report symptoms of sleep apnea during service, and their lay assertions are believable for the purpose of linking the onset of the disorder to active service as there is facial plausibility of the contentions and they are supported by the February 2010 private medical report, prepared within just a few months of discharge.  There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The evidence is in relative equipoise in showing that the Veteran's sleep apnea as likely as not had its clinical onset in service.  Thus, in resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


